Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in denying the petition of the biological mother and granting the cross petition of the biological father, each seeking to change the name of the parties’ infant son, without conducting a hearing to determine whether “the interests of the infant will be substantially promoted by the change” (Civil Rights Law § 63). The record is insufficient to establish whether either name change requested would substantially promote the *955interests of the infant, and thus we reverse the order and remit the matter to Supreme Court for a hearing on the petition and cross petition. (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Name Change.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.